Case 1:15-cv-00049-WMS-HKS Document 109-13 Filed 09/19/19 Page 1 of 5




                                                   EX. 12
Case 1:15-cv-00049-WMS-HKS Document 109-13 Filed 09/19/19 Page 2 of 5
                                                        PATRICK HOWELLS


      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK

      --------------------------------------------------


      DARCY M. BLACK,

                                       Plaintiff,

            -vs-


      BUFFALO MEAT SERVICE, INC., doing business
      as BOULEVARD BLACK ANGUS, also known as
      BLACK ANGUS MEATS, also known as
      BLACK ANGUS MEATS & SEAFOOD,
      ROBERT SEIBERT,
      DIANE SEIBERT,
      KEEGAN ROBERTS,

                                   Defendants.
      --------------------------------------------------
                                   Examination Before Trial of

      PATRICK HOWELLS, taken pursuant to the Federal Rules of

      Civil Procedure, in the law offices of GRECO TRAPP, PLLC,

      1700 Rand Building, 14 Lafayette Square, Buffalo, New York,

      taken on February 19, 2018, commencing at 9:26 A.M., before

      MARY ANN MORETTA, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 109-13 Filed 09/19/19 Page 3 of 5


                                                                        84



 1   Q.   Did you go to my client's wedding?

 2   A.   Yes.

 3   Q.   Are you personal friends of hers?

 4   A.   I w o u l d n' t s a y p e r s o n a l f r i e n d s , no .

 5   Q.   Did you ever do anything with her outside of

 6        work, other than go to her wedding?

 7   A.   No .

 8   Q.   Strike that.           Did you ever do anything with her

 9        outside of Black Angus Meat, other than go to her

10        wedding?

11   A.   No .

12   MS. BAHAS:        Objection.          Form.

13   BY MS. GRECO:

14   Q.   Did you get an invitation to her wedding?

15   A.   I don't recall.

16   Q.   Did you ever go to a wedding you didn't get an

17        invitation to?

18   A.   Yes.

19   Q.   Whose wedding did you go to that you didn't get

20        an invitation to?

21   A.   I w a s l i k e a d a t e , so --

22   Q.   Okay.      Were you a date at Darcy Black's wedding?

23   A.   Not with Darcy, no.




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-13 Filed 09/19/19 Page 4 of 5


                                                                                    85



 1   Q.   So I asked did you ever go to a wedding where you

 2        were the person that was being invited without an

 3        invitation?

 4   MS. BAHAS:        Objection.         Form.

 5   BY MS. GRECO:

 6   Q.   You can answer.

 7   A.   I believe the way I was invited to Darcy's

 8        w e d d i n g , my d a d s a i d D a r c y w a n t e d y o u t o c o m e t o

 9        the wedding.          I can't recall getting an

10        invitation.

11   Q.   Do you recall Darcy Black handing you an

12        invitation face to face?

13   A.   No .

14   Q.   Do you know how Darcy Black handed out the

15        invitations for her wedding?

16   A.   No .

17   Q.   Do you know if she invited all the individuals

18        w h o w o r k e d w i t h her a t B l a c k A n g u s M e a t ?

19   A.   No .

20   Q.   Did you go to the wedding?

21   A.   Yes.

22   Q.   Who did you go with?

23   A.   Myself, my brother and my father.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-13 Filed 09/19/19 Page 5 of 5


                                                                                     86



 1   Q.   W h o did y o u d r i v e w i t h ?

 2   A.   I don't recall how I got there.

 3   Q.   Okay.      And is there anything that would refresh

 4        y o u r r e c o l l e c t i o n a s t o h o w y o u w e r e i n v i t e d to

 5        Darcy Black's wedding?

 6   A.   No .

 7   Q.   On how many occasions had you met her before you

 8        were invited to her wedding?

 9   A.   I don't know.

10   Q.   Give me your best estimate.

11   A.   More than once, less than ten.

12   Q.   Okay.      Have you ever gone to the wedding of

13        someone where you were the person invited, where

14        you have met them less than ten times?

15   MS. BAHAS:        Objection to form.

16   BY MS. GRECO:

17   Q.   You can answer.

18   A.   I don't recall.

19   Q.   Do you know how many individuals were employed at

20        Black Angus Meat during the time that you've been

21        going there?

22   A.   No .

23   Q.   Did you ever help setting up the pack room?




                                Sue Ann Simonin Court Reporting
